DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/6/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 1/6/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20080236181 A1) in view of Tajiri et al (US 5490572 A).
Regarding claim 1, Zhu discloses a vehicle battery cooling device (10) comprising a battery accommodation part (14) accommodating a battery (12); an outside air introduction passage (18, 24) introducing air outside the vehicle as outside air; a heat exchanger (22) cooling air introduced into the outside air introduction passage; a first air conditioning passage (26) communicated to the heat exchanger (22) and a vehicle room (19) to supply air cooled by the heat exchanger (22) to the vehicle room (19); a second air conditioning passage(28) communicated to the heat exchanger (22) and the battery accommodation part (14) to supply air cooled by the heat exchanger (22) to the battery accommodation part (14); and a discharge passage (32, 34) discharging air in the battery accommodation part (14) to outside the vehicle [Fig. 1 and 4; paragraph 0033, 0037]. Zhu remains silent about a discharge passage discharging air in the vehicle room (19) to outside the vehicle. However, Tajiri teaches a battery temperature control system in an electric automobile comprising a passenger compartment (2) (vehicle room), an air conditioner (3), heat exchanger (5), a battery chamber (40) (battery accommodation part) having a plurality of battery (41). Tajiri teaches that the system comprises a discharge passage (38) discharging air in the vehicle room (2) to outside the vehicle and a discharge passage (52) discharging air in the battery accommodation part (40) to outside the vehicle [Fig. 1-3; column 4, line 1 to column 7, line 47]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of separate discharge passage for vehicle cooling air and battery cooling air in order to have options for either recycling vehicle room air or discharging outside the vehicle and thereby having an efficient system.
Regarding claim 5, Zhu/Tajiri teaches that the battery accommodation part is arranged in the vehicle room [Zhu: Fig. 1 and 4] [Tajiri: Fig. 1-3].

9.	Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20080236181 A1) in view of Tajiri et al (US 5490572 A) as applied in claim 1 and further in view of Yoda (US 20090257190 A1)
Regarding claim 2, Zhu teaches a first circulation passage communicated to the vehicle room (19) and the outside air introduction passage (18) to circulate air in the vehicle room as inside air to the outside air introduction passage [Fig. 1 and 4]. Zhu remains silent about a second circulation passage comprising the battery accommodation part as claimed. However, Yoda teaches a cooling structure for an electricity storage device in a vehicle wherein a circulation path (40) (second circulation passage) connected to exhaust path (30n) upstream of an air flow beyond a position (38) at which exhaust path (35n) joins, and led to the inside of a vehicle compartment. With this configuration, there is provided a cooling structure for an electricity storage device in which the suppression of both increase in temperature and decrease in inner pressure inside the vehicle compartment can be effectively achieved at the same time [Abstract; Fig. 1-5; paragraph 0019-0027, 0038-0053]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of a second circulation passage comprising the battery accommodation in order to have effective temperature control of the battery pack and thereby having an efficient system.
Regarding claim 6, Zhu/Tajiri teaches that the battery accommodation part is arranged in the vehicle room [Zhu: Fig. 1 and 4] [Tajiri: Fig. 1-3].

10.	Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20080236181 A1) in view of Tajiri et al (US 5490572 A) and Yoda (US 20090257190 A1) as applied in claim 2 and further in view of Nishikawa et al (US 20160031288 A1)
Regarding claim 3, Zhu teaches gates (140, 142) (mode switching valve) provided at a connection part of the outside air introduction passage connected with the first circulation passage [Zhu: Fig. 4-5; paragraph  0037-0040] and the teachings of the second circulation passage by Yoda [Abstract; Fig. 1-5; paragraph 0019-0027, 0038-0053] would provide switching between an outside air introduction mode which introduces outside air into the heat exchanger and an inside air circulation mode which circulates inside air to the heat exchanger by opening and closing the outside air introduction passage. Zhu/Tajiri/Yoda remains silent about flow rate adjustment, however, Nishikawa teaches that a gate/door type valve (54) can be used as air flow rate adjustment means for adjusting a ratio of an air flow rate that passes through the heater core (17) and an air flow rate flowing in the heater core (17) as a bypass [Fig. 2; paragraph 0105-0106]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of a flow rate adjusting means in order to have effective temperature control of the battery pack and thereby having an efficient system.
Regarding claim 7, Zhu/Tajiri teaches that the battery accommodation part is arranged in the vehicle room [Zhu: Fig. 1 and 4] [Tajiri: Fig. 1-3].

11.	Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 20080236181 A1) in view of Tajiri et al (US 5490572 A), Yoda (US 20090257190 A1) and Nishikawa et al (US 20160031288 A1) as applied in claim 3 and further in view of Kuronuma (US 20200313256 A1)
Regarding claim 4, Zhu/Tajiri/Yoda/Nishikawa remains silent about a temperature sensor; however, Kuronuma teaches a vehicle battery cooling system includes a battery temperature sensor, a vehicle cabin temperature sensor, a discharge path via which a vehicle cabin, a battery chamber, and outside of a vehicle communicate with each other, a circulation path that circulates air between the vehicle cabin and the battery chamber, a switching unit that switches between the discharge path and the circulation path, and a controller [Abstract; paragraph 0010, 0029-0032]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of temperature sensors in order to have effective temperature control of the battery pack and thereby having an efficient system.
Regarding claim 8, Zhu/Tajiri teaches that the battery accommodation part is arranged in the vehicle room [Zhu: Fig. 1 and 4] [Tajiri: Fig. 1-3].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723